Citation Nr: 0700646	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-14 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder, 
evaluated as 10 percent disabling prior to December 16, 2005 
and 30 percent disabling since that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, continued 
a 10 percent evaluation for anxiety disorder.  

A March 2006 rating decision granted an increased evaluation 
of 30 percent for anxiety disorder, effective December 16, 
2005.  Despite this increased evaluation, the veteran has not 
been awarded the highest possible evaluation for anxiety 
disorder.  As a result, he is presumed to be seeking the 
maximum possible evaluation and his claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The July 2003 rating decision also continued a 30 percent 
evaluation for urethral stricture and a 10 percent evaluation 
for gun shot wound residuals in the right upper arm.  The 
veteran expressed disagreement with the July 2003 rating 
decision in regard to all of his disabilities, and was issued 
a statement of the case (SOC) regarding these issues in March 
2004.  However, in his April 2004 Form 9 (substantive 
appeal), the veteran indicated that he had read the statement 
of the case and was only appealing the denial of an increased 
evaluation for anxiety disorder, and the RO has not certified 
the urethral stricture issue as being on appeal.  

Therefore, claims of entitlement to increased evaluations for 
urethral stricture and gun shot wound residuals in the right 
upper arm are not in appellate status.  38 C.F.R. § 20.200 
(2006) (appeal consists of a timely filed notice of 
disagreement and, after issuance of a statement of the case, 
a substantive appeal).  

In February 2003 the veteran claimed entitlement to increased 
evaluations for his service connected disabilities.  The July 
2003 rating decision addressed entitlement to increased 
evaluations for urethral stricture, gun shot wound residuals 
in the right upper arm, and anxiety disorder.  The veteran is 
also service connected for enteritis and prostatitis, 
however, claims of entitlement to increased evaluations for 
these disabilities were not adjudicated.  This matter is 
referred to the RO for appropriate action.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Philadelphia, 
Pennsylvania Regional Office and Insurance Center (ROIC), 
which has certified the case for appellate review.  

In December 2006 the Board granted a motion to advance this 
case on its docket.  


FINDINGS OF FACT

1. Prior to December 16, 2005, anxiety disorder was 
manifested by occupational and social impairment due to mild 
or transient symptoms with decreased ability to perform 
occupational tasks during periods of significant stress, but 
not by intermittent periods of inability to perform 
occupational tasks due to depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  

2.  Since December 16, 2005, anxiety disorder has been 
manifested by worry, irritability, and difficulty sleeping, 
relaxing, and concentrating, but these symptoms are not 
productive of occupational and social impairment with reduced 
reliability due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for anxiety disorder, prior to December 16, 2005, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2006).  

2.  The criteria for an evaluation in excess of 30 percent 
for anxiety disorder since December 16, 2005 have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 
9400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

In VCAA notice letters dated in January and April 2003, and 
April 2005, the RO informed the veteran of the information 
and evidence required to establish entitlement to an 
increased evaluation for his nervous condition/anxiety 
disorder.  These VCAA letters satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the April 2005 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial decision in this case.  However, 
the timing deficiency was remedied by issuance of VCAA notice 
followed by readjudication of the claim in the March 2006 
rating decision.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

 In this case, service connection has already been 
established and the veteran is seeking an increased 
evaluation, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  In Dingess the Court held that 
once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess at 490 (In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated--it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled).  

A June 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency which was not remedied by readjudication of the 
claim.  The notice, however, was not required, and the 
veteran did not respond to the notice.  He was, therefore, 
not prejudiced.  The veteran has received all required 
notice. 

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  In addition, the veteran was afforded VA 
examinations to evaluate anxiety disorder in January 2003 and 
December 2005.  

In his November 2006 written brief presentation, the 
veteran's representative argued that the December 2005 VA 
examination was inadequate in that it was conducted without 
the benefit of the claims file.  However, the veteran 
reported his history, including the fact that he had not 
received any formal psychiatric treatment, and this was 
considered by the VA examiner.  In addition, because the 
veteran is claiming entitlement to an increased evaluation, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The VA 
examinations include all necessary findings to evaluate the 
veteran's disability.  

Further, although it was not necessary, the RO attempted to 
schedule another examination later in December 2005.  The VA 
medical center scheduled the examination for a date in 
January 2006, but the veteran failed to report and efforts to 
contact the veteran to reschedule the examination were 
unsuccessful.  Thus, it was not possible to afford another 
examination, even if it were conceded that the last 
examination was inadequate.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

The veteran was initially granted service connection for 
psychoneurosis, evaluated as 30 percent disabling, in a 
January 1946 rating decision.  An April 1947 rating decision 
decreased the evaluation to 10 percent.  An April 1949 rating 
decision again decreased the evaluation to 0 percent.  In 
December 2001 the veteran filed a claim of entitlement to an 
increased evaluation for his service connected nervous 
condition.  A February 2003 rating decision granted an 
increased evaluation of 10 percent for anxiety disorder, 
effective in December 2001.  Later in February 2003 the 
veteran filed another claim of entitlement to an increased 
evaluation for anxiety disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Anxiety disorder is evaluated as 10 percent disabling prior 
to December 16, 2005 and 30 percent disabling since that date 
under Diagnostic Code 9400.  Diagnostic Code 9400 evaluates 
generalized anxiety disorder according to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9400.  

Under the General Rating Formula for Mental Disorders, a 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.    

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

Private treatment records from January 1995 to October 2003 
include mental status examination as part of the veteran's 
adult general visits in September, October, November, and 
December 2001.  Each of these examinations noted no 
depression, anxiety, or agitation.  On each of these 
examinations the veteran was oriented to time, place, and 
person and judgment and insight were intact.  Memory was 
noted to be intact for recent and remote events at each of 
these examinations, with the exception of the November 2001 
examination, at which time the veteran had poor recent 
recall.  

The only other mention of psychological complaints in the 
private treatment records since January 1995 is in March 
2002.  A progress note indicated confusion and changes in the 
veteran's mental status.  The physician recommended the usual 
work-up as it was unclear whether the veteran was manifesting 
symptoms of confusion from medications, stroke, 
hypoperfusion, or dementia.  At physical examination a few 
days later, the assessment included multi-infarct dementia 
probably early.  The physician noted that the veteran's 
history of memory loss was clearly related to a stroke and 
the fact that memory loss continued past a short brief time 
without recovery implied a completed stroke.  

VA treatment records from June 1999 to September 2005 show 
that unspecified nonpsychotic mental disorder was on the 
veteran's problem list.  Treatment records from November 2001 
and June 2001 note a history of mild anxiety.  Review of 
systems in December 2003 noted no depression, anxiety, or 
suicidal ideation.  

The veteran's anxiety disorder was evaluated at VA 
examination in January 2003.  The veteran reported that, 
outside of one hospital treatment for a nervous condition 
while on active duty, he had had no psychiatric care.  He 
stated that his wife died in 1993 and that he had three 
children.  He indicated that he had owned a beer distributor 
store from 1953 to 1995 when he gave management of the store 
to his son.  He reported that the business had been 
successful and was still operating under his son's 
management.  He added that he currently owned a house in 
Florida with his fiancée of two years, and that he traveled 
back to Pennsylvania on holidays.  

The veteran complained of getting "worked up" when he was 
about to do something significant or important.  He reported 
feeling that he was under too much pressure, even though he 
was objectively not.  The veteran described his symptoms as 
feeling jumpy, nervous, and worried, and having difficulty 
falling asleep.  He stated that he would go for a drive in 
his car or a walk around the mall, and would feel improved 
the next day, after a good night's sleep.  

The veteran reported that one year earlier he had started to 
go to a clinic in Florida for treatment of medical 
conditions, including cataract surgery, insertion of a 
pacemaker, and urethral surgery.  He stated that he started 
having more symptoms of anxiety at that time, and that the 
symptoms subsided when the treatments were successful over 
time.  

The veteran added that he had never needed to take 
psychotropic medications, and his symptoms had not in any way 
interfered in his business as a beer distributor, rather, he 
"blocked out" his mind in that his nerves never bothered 
him in any way over time.  The examiner noted that the 
veteran seemed to be active, that he liked to play cards.  He 
reported that he used to play golf, but his legs were not as 
good as before, and indicated that his legs would often shake 
and he would feel as if he was unable to walk during times 
when he felt nervous.  

On examination, the veteran was alert and oriented in three 
spheres with pleasant demeanor and mildly nervous mood with 
congruent affect.  He spoke coherently and relevantly.  He 
had spontaneous speech which was not as rapid as expected, 
but rather normal in rate and rhythm.  He admitted to worry 
and called himself a "planner," stating that he became more 
nervous in anticipation of an important chore or activity.  
He had no psychotic symptoms or suicidal or homicidal 
thinking.  Remote and short-term memory were intact.  
Concentration was intact, judgment was good, and insight was 
fair to good.  

The Axis I diagnosis was generalized anxiety order and 
conversion disorder by history.  The examiner noted that 
generalized anxiety disorder was a maturation of the service 
connected conversion disorder.  The examiner assigned a 
global assessment of functioning (GAF) score of 65 both 
currently and for the past year, and noted that the veteran 
was capable of handling his own financial affairs.  

The veteran underwent VA examination again in December 2005, 
at which time he reported that he had not worked since 
retiring.  He also reported that he had been married for 50 
years and had 3 children, but his wife died in 1993.  He 
remarried in 1999 and lived with his second wife in Florida.  
He denied any formal psychiatric treatment at any time.  

The veteran complained of worrying and sleeping difficulties.  
Specifically, he reported waking up in the middle of the 
night, and then taking a long time to fall back to sleep.  He 
stated that sometimes he would get out of bed and do another 
activity and then get back in bed.  He reported that some 
days he was really tired and other days he was not so tired.  
He also complained of being easily irritated and having 
difficulty relaxing and concentrating.  

On examination, the veteran was alert and oriented times 
three, making good eye contact, cooperative, and in no 
apparent distress.  Affect was slightly blunted and mood was 
mildly anxious.  Speech was clear, coherent, goal directed, 
and unpressured.  There was no flight of ideas or looseness 
of association.  He had no suicidal or homicidal ideations, 
auditory or visual hallucinations, or delusions.  Insight and 
judgment were good.  

The Axis I diagnosis was generalized anxiety disorder of mild 
to moderate severity and the examiner assigned a GAF score of 
60.  The examiner noted that the veteran's symptoms 
interfered mildly with social functioning and would interfere 
mild to moderately with his function in the workplace, owing 
to fatigue, disrupted sleep, some irritability, and some 
difficulty concentrating.  His symptoms did not interfere 
with his activities of daily living.  The examiner noted that 
the veteran's symptoms might improve if he was to receive 
formal psychiatric treatment, that he was competent to handle 
VA funds, and that he had no psychiatric disorders other than 
generalized anxiety disorder.  

Evaluation prior to December 16, 2005

Because the evidence demonstrates that anxiety disorder was 
manifested by mild or transient symptoms only during periods 
of significant stress prior to December 16, 2005, the Board 
finds that the veteran's symptoms do not warrant an 
evaluation in excess of 10 percent for that period.  
38 C.F.R. § 4.130, Diagnostic Code 9400.  

In this regard, at the January 2003 VA examination, the 
veteran described himself as getting "worked up" prior to 
doing something important, and indicated that anxiety 
surrounding medical treatment subsided after the treatments 
were successful over time, suggesting symptoms present only 
during periods of significant stress, as required for a 10 
percent evaluation.  

The evidence prior to December 16, 2005 does not demonstrate 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  

In this regard, while VA treatment records note a history of 
mild anxiety, private treatment records indicate no 
depression, anxiety, or agitation.  Also, while the veteran 
had poor recent recall in November 2001, memory was again 
described as intact for both recent and remote events in 
December 2001.  

While the veteran reported difficulty falling asleep at the 
January 2003 VA examination, he indicated that he felt 
improved the next day, after a good night's sleep, thus 
demonstrating that he did not experience chronic sleep 
impairment as required for an increased evaluation of 30 
percent.  

In addition, that VA examination did not indicate depression, 
suspiciousness, or panic attacks, mood was only mildly 
nervous, and remote and short-term memory were intact.  

The VA examiner assigned a GAF score reflecting some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and having some meaningful interpersonal relationships.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

Based on the foregoing, the Board finds that the criteria for 
an increased evaluation for anxiety disorder for the period 
prior December 16, 2005 have not been met.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran has consistently reported that he is retired.  
Therefore, as the veteran is not employed, marked 
interference with employment has not been shown.  In 
addition, the veteran has denied any psychiatric treatment, 
let alone hospitalization for anxiety disorder, since 
service.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

Because the preponderance of the evidence is against an 
evaluation in excess of 10 percent for anxiety disorder prior 
to December 16, 2005, the reasonable doubt doctrine does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

Evaluation since December 16, 2005

The only evidence regarding anxiety disorder since December 
16, 2005 is the December 2005 VA examination, where the 
veteran reported worry, irritation, and difficulty sleeping, 
relaxing, and concentrating.  

The veteran's affect was only slightly blunted, mood was only 
slightly nervous, speech was clear, coherent, goal directed, 
and unpressured, and judgment was good.  There were no 
findings of panic attacks, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
or impaired abstract thinking.  

In addition, the veteran indicated that he lived with his 
fiancée and the examiner noted that symptoms caused only mild 
interference with social functioning and mild to moderate 
occupational interference.  Thus the evidence weighs against 
a finding of difficulty in establishing and maintaining 
effective work and social relationships as required for a 
higher evaluation of 50 percent.  

Based on the foregoing, the Board finds that the symptoms of 
anxiety disorder since December 16, 2005 do not warrant an 
evaluation in excess of 30 percent.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  

Again, as the veteran is not employed, marked interference 
with employment has not been shown.  In addition, at the 
December 2005 VA examination, the veteran specifically denied 
any formal psychiatric treatment at any time; therefore, 
frequent hospitalizations have not been shown.  Accordingly, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

Because the preponderance of the evidence is against an 
evaluation in excess of 30 percent for anxiety disorder since 
December 16, 2005, the reasonable doubt doctrine does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an increased evaluation for anxiety disorder, 
evaluated as 10 percent disabling prior to December 16, 2005 
and 30 percent disabling since that date, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


